This action was brought to recover for the conversion of four loads of wheat upon which plaintiff had a chattel mortgage. The grain in question was grown by one Edith Porath. The mortgage had been given to secure the payment of a promissory note. The note had not been paid, and the evidence of the delivery of the grain to the defendant was so conclusive as to leave no room for a reasonable doubt that it was delivered to defendant as alleged in the complaint. At the close of all the testimony, plaintiff moved for a directed verdict. This motion was denied, and the case was submitted to the jury. The verdict was for the defendant, and plaintiff moved for judgment notwithstanding the verdict. The court denied this motion, and also denied plaintiff a new trial, and, from the judgment and the order denying a new trial, plaintiff appeals.
Upon the undisputed evidence, plaintiff was entitled to a directed verdict at the close of the testimony, and was likewise entitled to judgment notwithstanding the verdict. The judgment must be reversed, and this is a proper case for this court to direct the entry of judgment under the provisions of subdivision 5 of section 2563, Rev. Code 1919, as amended by chapter 181, Laws 1921.
The judgment and order appealed from are reversed, and the cause is remanded to the trial court, with directions to enter judgment for plaintiff as prayed for in the complaint.
CAMPBELL, ROBERTS, WARREN, and RUDOLPH, JJ., concur. *Page 121